
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.5


ODETICS, INC.
1997 STOCK INCENTIVE PLAN
(Amended and Restated as of May 3, 2002)


ARTICLE ONE

GENERAL PROVISIONS

I.     PURPOSE OF THE PLAN

        This 1997 Stock Incentive Plan is intended to promote the interests of
Odetics, Inc., a Delaware corporation, by providing eligible persons with the
opportunity to acquire a proprietary interest, or otherwise increase their
proprietary interest, in the Corporation as an incentive for them to remain in
the service of the Corporation.

        Capitalized terms shall have the meanings assigned to such terms in the
attached Appendix.

II.    STRUCTURE OF THE PLAN

        A.    The Plan shall be divided into three separate equity programs:

•The Discretionary Option Grant Program under which eligible person may, at the
discretion of the Plan Administrator, be granted options to purchase shares of
Class A Common Stock,

•the Stock Issuance Program under which eligible persons may, at the discretion
of the Plan Administrator, be issued shares of Class A Common Stock directly,
either through the immediate purchase of such shares or as a bonus for services
rendered the Corporation (or any Parent or Subsidiary), and

•the Automatic Option Grant Program under which eligible non-employee Board
members shall automatically receive option grants at periodic intervals to
purchase shares of Class A Common Stock.

        B.    The provisions of Articles One and Five shall apply to all equity
programs under the Plan and shall govern the interests of all persons under the
Plan.

III.  ADMINISTRATION OF THE PLAN

        A.    The Primary Committee shall have sole and exclusive authority to
administer the Discretionary Option Grant and Stock Issuance Programs with
respect to Section 16 Insiders. Administration of the Discretionary Option Grant
and Stock Issuance Programs with respect to all other persons eligible to
participate in those programs may, at the Board's discretion, be vested in the
Primary Committee or a Secondary Committee, or the Board may retain the power to
administer those programs with respect to all such persons.

        B.    Members of the Primary Committee or any Secondary Committee shall
serve for such period of time as the Board may determine and may be removed by
the Board at any time. The Board may also at any time terminate the functions of
any Secondary Committee and reassume all powers and authority previously
delegated to such committee.

        C.    Each Plan Administrator shall, within the scope of its
administrative functions under the Plan, have full power and authority (subject
to the provisions of the Plan) to establish such rules and regulations as it may
deem appropriate for proper administration of the Discretionary Option Grant and
Stock Issuance Programs and to make such determinations under, and issue such
interpretations of, the provisions of such programs and any outstanding options
or stock issuances thereunder as it may deem necessary or advisable. Decisions
of the Plan Administrator within the scope of its administrative functions under
the Plan shall be final and binding on all parties who have an interest in the

--------------------------------------------------------------------------------

Discretionary Option Grant and Stock Issuance Programs under its jurisdiction or
any option or stock issuance thereunder.

        D.    Service on the Primary Committee or the Secondary Committee shall
constitute service as a Board member, and members of each such committee shall
accordingly be entitled to full indemnification and reimbursement as Board
members for their service on such committee. No member of the Primary Committee
or the Secondary Committee shall be liable for any act or omission made in good
faith with respect to the Plan or any option grants or stock issuances under the
Plan.

        E.    Administration of the Automatic Option Grant Program shall be
self-executing in accordance with the terms of that program, and no Plan
Administrator shall exercise any discretionary functions with respect to any
option grants or stock issuances made under such program.

IV.    ELIGIBILITY

        A.    The persons eligible to participate in the Discretionary Option
Grant and Stock Issuance Programs are as follows:

        (i)    employees,

        (ii)   non-employee members of the Board or the board of directors of
any Parent or Subsidiary, and

        (iii)  consultants and other independent advisors who provide services
to the Corporation (or any Parent or Subsidiary).

        B.    Each Plan Administrator shall, within the scope of its
administrative jurisdiction under the Plan, have full authority to determine,
(i) with respect to the option grants under the Discretionary Option Grant
Program, which eligible persons are to receive option grants, the time or times
when such option grants are to be made, the number of shares to be covered by
each such grant, the status of the granted option as either an Incentive Option
or a Nonstatutory Option, the time or times when each option is to become
exercisable, the vesting schedule (if any) applicable to the option shares and
the maximum term for which the option is to remain outstanding and (ii) with
respect to stock issuances under the Stock Issuance Program, which eligible
persons are to receive stock issuances, the time or times when such issuances
are to be made, the number of shares to be issued to each Participant, the
vesting schedule (if any) applicable to the issued shares and the consideration
to be paid for such shares.

        C.    The Plan Administrator shall have the absolute discretion either
to grant options in accordance with the Discretionary Option Grant Program or to
effect stock issuances in accordance with the Stock Issuance Program.

        D.    The individuals who shall be eligible to participate in the
Automatic Option Grant Program shall be limited to (i) those individuals serving
as non- employee Board members on the Plan Effective Date, (ii) those
individuals who first become non-employee Board members on or after the Plan
Effective Date, whether through appointment by the Board or election by the
Corporation's stockholders, and (ii) those individuals who continue to serve as
non-employee Board members at one or more Annual Stockholders Meetings held
after the Plan Effective Date.

V.     STOCK SUBJECT TO THE PLAN

        A.    The stock issuable under the Plan shall be shares of authorized
but unissued or reacquired Class A Common Stock, including shares repurchased by
the Corporation on the open market. The maximum number of shares of Class A
Common Stock reserved for issuance over the term of the Plan shall not exceed
1,805,000 shares. This reserve includes (i) the 530,000 shares originally
reserved for issuance under the Plan, (ii) the 400,000 share increased approved
by the Corporation's stockholders at

2

--------------------------------------------------------------------------------

the 1999 Annual Meeting, (iii) the 400,000 share increase approved by the
Corporation's stockholders at the 2000 Annual Meeting, and (iv) the 475,000
share increase approved by the Corporation's stockholders at the 2001 Annual
Meeting.

        B.    No one person participating in the Plan may receive options,
separately exercisable stock appreciation rights and direct stock issuances for
more than 80,000 shares of Class A Common Stock in the aggregate per calendar
year, beginning with the 1997 calendar year.

        C.    Shares of Class A Common Stock subject to outstanding options
shall be available for subsequent issuance under the Plan to the extent
(i) those options expire or terminate for any reason prior to exercise in full
or (ii) those options are cancelled in accordance with the option
cancellation/regrant provisions of Section IV of Article Two. Unvested shares
issued under the Plan and subsequently cancelled or repurchased by the
Corporation, at the original exercise or direct issue price paid per share,
pursuant to the Corporation's repurchase rights under the Plan shall be added
back to the number of shares of Class A Common Stock reserved for issuance under
the Plan and shall accordingly be available for reissuance through one or more
subsequent option grants or direct stock issuances under the Plan. However,
shares subject to any options surrendered in connection with the stock
appreciation right provisions of the Plan shall not be available for reissuance.
Should the exercise price of an option under the Plan be paid with shares of
Class A Common Stock or should shares of Class A Common Stock otherwise issuable
under the Plan be withheld by the Corporation in satisfaction of the withholding
taxes incurred in connection with the exercise of an option or the vesting of a
stock issuance under the Plan, then the number of shares of Class A Common Stock
available for issuance under the Plan shall be reduced by the gross number of
shares for which the option is exercised or which vest under the stock issuance,
and not by the net number of shares of Class A Common Stock issued to the holder
of such option or stock issuance.

        D.    If any change is made to the Class A Common Stock by reason of any
stock split, reverse stock split, stock dividend, distribution,
recapitalization, combination or reclassification of shares, exchange of shares
or other change affecting the outstanding Class A Common Stock as a class
without the Corporation's receipt of consideration, appropriate adjustments
shall be made to (i) the maximum number and/or class of securities issuable
under the Plan, (ii) the number and/or class of securities for which any one
person may be granted stock options, separately exercisable stock appreciation
rights and direct stock issuances under the Plan per calendar year, (iii) the
number and/or class of securities for which grants are subsequently to be made
under the Automatic Option Grant Program to new and continuing non-employee
Board members, and (iv) the number and/or class of securities and the exercise
price per share in effect under each outstanding option under the Plan. Such
adjustments to the outstanding options are to be effected in a manner which
shall preclude the enlargement or dilution of rights and benefits under such
options. The adjustments determined by the Plan Administrator shall be final,
binding and conclusive.

        E.    Should the Corporation effect a divestiture of one or more
Subsidiaries through a distribution or spin-off to the Corporation's
stockholders of the securities of the Subsidiary held by the Corporation
("Divestiture"), then the Plan Administrator may, in its sole discretion, make
appropriate adjustments to the number and/or class of securities subject to each
outstanding option and the exercise price payable per share in order to reflect
the effect of the Divestiture on the Corporation's capital structure and the
relative Fair Market Values of the Class A Common Stock and the distributed
securities of the Subsidiary following the Divestiture. Such adjustment may
include the division of the option into two separate options, one for the shares
of Class A Common Stock at the time subject to the option and a second option
for the securities of the Subsidiary distributable with respect to those shares.
The Plan Administrator may also, in its sole discretion, accelerate the vesting
and exercisability of the option (or any separated option) with respect to one
or more shares of the Class A Common Stock or distributed securities at the time
subject to such option (or the separated option), if and to the extent the
Optionee is to remain in the Corporation's Service following such Divestiture or
is otherwise to provide services to the divested Subsidiary.

3

--------------------------------------------------------------------------------

ARTICLE TWO

DISCRETIONARY OPTION GRANT PROGRAM

I.     OPTION TERMS

        Each option shall be evidenced by one or more documents in the form
approved by the Plan Administrator; provided, however, that each such document
shall comply with the terms specified below. Each document evidencing an
Incentive Option shall, in addition, be subject to the provisions of the Plan
applicable to such options.

        A.    Exercise Price.    

        1.     The exercise price per share shall be fixed by the Plan
Administrator but shall not be less than one hundred percent (100%) of the Fair
Market Value per share of Class A Common Stock on the option grant date.

        2.     The exercise price shall become immediately due upon exercise of
the option and shall, subject to the provisions of Section I of Article Five and
the documents evidencing the option, be payable in one or more of the forms
specified below:

        (i)    cash or check made payable to the Corporation,

        (ii)   shares of Class A Common Stock held for the requisite period
necessary to avoid a charge to the Corporation's earnings for financial
reporting purposes and valued at Fair Market Value on the Exercise Date, or

        (iii)  to the extent the option is exercised for vested shares, through
a special sale and remittance procedure pursuant to which the Optionee shall
concurrently provide irrevocable instructions to (a) a Corporation designated
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares plus all applicable Federal, state and local income and employment taxes
required to be withheld by the Corporation by reason of such exercise and
(b) the Corporation to deliver the certificates for the purchased shares
directly to such brokerage firm in order to complete the sale.

        Except to the extent such sale and remittance procedure is utilized,
payment of the exercise price for the purchased shares must be made on the
Exercise Date.

        B.    Exercise and Term of Options.    Each option shall be exercisable
at such time or times, during such period and for such number of shares as shall
be determined by the Plan Administrator and set forth in the documents
evidencing the option. However, no option shall have a term in excess of ten
(10) years measured from the option grant date.

        C.    Effect of Termination of Service.    

        1.     The following provisions shall govern the exercise of any options
held by the Optionee at the time of cessation of Service or death:

        (i)    Any option outstanding at the time of the Optionee's cessation of
Service for any reason shall remain exercisable for such period of time
thereafter as shall be determined by the Plan Administrator and set forth in the
documents evidencing the option, but no such option shall be exercisable after
the expiration of the option term.

        (ii)   Any option exercisable in whole or in part by the Optionee at the
time of death may be subsequently exercised by the personal representative of
the Optionee's estate or by the

4

--------------------------------------------------------------------------------




person or persons to whom the option is transferred pursuant to the Optionee's
will or in accordance with the laws of descent and distribution.

        (iii)  During the applicable exercise period following termination of
Service, the option may not be exercised in the aggregate for more than the
number of vested shares for which the option is exercisable on the date of the
Optionee's cessation of Service. Upon the expiration of the applicable exercise
period or (if earlier) upon the expiration of the option term, the option shall
terminate and cease to be outstanding for any vested shares for which the option
has not been exercised. However, the option shall, immediately upon the
Optionee's cessation of Service, terminate and cease to be outstanding to the
extent the option is not otherwise at that time exercisable for vested shares.

        (iv)  Should the Optionee's Service be terminated for Misconduct, then
all outstanding options held by the Optionee shall terminate immediately and
cease to be outstanding.

        2.     The Plan Administrator shall have complete discretion,
exercisable either at the time an option is granted or at any time while the
option remains outstanding, to:

        (i)    extend the period of time for which the option is to remain
exercisable following the Optionee's cessation of Service from the limited
exercise period otherwise in effect for that option to such greater period of
time as the Plan Administrator shall deem appropriate, but in no event beyond
the expiration of the option term, and/or

        (ii)   permit the option to be exercised, during the applicable Service
exercise period following termination of service, not only with respect to the
number of vested shares of Class A Common Stock for which such option is
exercisable at the time of the Optionee's cessation of Service but also with
respect to one or more additional installments in which the Optionee would have
vested had the Optionee continued in Service.

        D.    Stockholder Rights.    The holder of an option shall have no
stockholder rights with respect to the shares subject to the option until such
person shall have exercised the option, paid the exercise price and become a
holder of record of the purchased shares.

        E.    Repurchase Rights.    The Plan Administrator shall have the
discretion to grant options which are exercisable for unvested shares of Class A
Common Stock. Should the Optionee cease Service while holding such unvested
shares, the Corporation shall have the right to repurchase, at the exercise
price paid per share, any or all of those unvested shares. The terms upon which
such repurchase right shall be exercisable (including the period and procedure
for exercise and the appropriate vesting schedule for the purchased shares)
shall be established by the Plan Administrator and set forth in the document
evidencing such repurchase right.

        F.    Limited Transferability of Options.    During the lifetime of the
Optionee, Incentive Options shall be exercisable only by the Optionee and shall
not be assignable or transferable other than by will or by the laws of descent
and distribution following the Optionee's death. However, a Nonstatutory Option
may be assigned in whole or in part during the Optionee's lifetime to one or
more "family members" (as defined in Rule 701 of the 1933 Act) of the Optionee
if such assignment is a gift or pursuant to a domestic relations order. The
terms applicable to the assigned portion shall be the same as those in effect
for the option immediately prior to such assignment and shall be set forth in
such documents issued to the assignee as the Plan Administrator may deem
appropriate.

II.    INCENTIVE OPTIONS

        The terms specified below shall be applicable to all Incentive Options.
Except as modified by the provisions of this Section II, all the provisions of
Articles One, Two and Five shall be applicable to

5

--------------------------------------------------------------------------------


Incentive Options. Options which are specifically designated as Nonstatutory
Options when issued under the Plan shall not be subject to the terms of this
Section II.

        A.    Eligibility.    Incentive Options may only be granted to
Employees.

        B.    Dollar Limitation.    The aggregate Fair Market Value of the
shares of Class A Common Stock (determined as of the respective date or dates of
grant) for which one or more options granted to any Employee under the Plan (or
any other option plan of the Corporation or any Parent or Subsidiary) may for
the first time become exercisable as Incentive Options during any one calendar
year shall not exceed the sum of One Hundred Thousand Dollars ($100,000). To the
extent the Employee holds two (2) or more such options which become exercisable
for the first time in the same calendar year, the foregoing limitation on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.

        C.    10% Stockholder.    If any Employee to whom an Incentive Option is
granted is a 10% Stockholder, then the exercise price per share shall not be
less than one hundred ten percent (110%) of the Fair Market Value per share of
Class A Common Stock on the option grant date, and the option term shall not
exceed five (5) years measured from the option grant date.

III.  CORPORATE TRANSACTION/CHANGE IN CONTROL

        A.    In the event of any Corporate Transaction, each outstanding option
shall automatically accelerate so that each such option shall, immediately prior
to the effective date of the Corporate Transaction, become fully exercisable
with respect to the total number of shares of Class A Common Stock at the time
subject to such option and may be exercised for any or all of those shares as
fully vested shares of Class A Common Stock. However, an outstanding option
shall not become exercisable on such an accelerated basis if and to the extent:
(i) such option is, in connection with the Corporate Transaction, to be assumed
by the successor corporation (or parent thereof) or (ii) such option is to be
replaced with a cash incentive program of the successor corporation which
preserves the spread existing at the time of the Corporate Transaction on any
shares for which the option is not otherwise at that time exercisable and
provides for subsequent payout in accordance with the same exercise/vesting
schedule applicable to those option shares or (iii) the acceleration of such
option is subject to other limitations imposed by the Plan Administrator at the
time of the option grant.

        B.    All outstanding repurchase rights shall automatically terminate,
and the shares of Class A Common Stock subject to those terminated rights shall
immediately vest in full, in the event of any Corporate Transaction, except to
the extent: (i) those repurchase rights are to be assigned to the successor
corporation (or parent thereof) in connection with such Corporate Transaction or
(ii) such accelerated vesting is precluded by other limitations imposed by the
Plan Administrator at the time the repurchase right is issued.

        C.    Immediately following the consummation of the Corporate
Transaction, all outstanding options shall terminate and cease to be
outstanding, except to the extent assumed by the successor corporation (or
parent thereof).

        D.    Each option which is assumed in connection with a Corporate
Transaction shall be appropriately adjusted, immediately after such Corporate
Transaction, to apply to the number and class of securities which would have
been issuable to the Optionee in consummation of such Corporate Transaction had
the option been exercised immediately prior to such Corporate Transaction.
Appropriate adjustments to reflect such Corporate Transaction shall also be made
to (i) the exercise price payable per share under each outstanding option,
provided the aggregate exercise price payable for such securities shall remain
the same, (ii) the maximum number and/or class of securities available for
issuance over the remaining term of the Plan and (iii) the maximum number and/or
class of

6

--------------------------------------------------------------------------------

securities for which any one person may be granted stock options, separately
exercisable stock appreciation rights and direct stock issuances under the Plan
per calendar year.

        E.    The Plan Administrator shall have the discretionary authority to
provide for the automatic acceleration of one or more outstanding options under
the Discretionary Option Grant Program upon the occurrence of a Corporate
Transaction, whether or not those options are to be assumed in the Corporate
Transaction, so that each such option shall, immediately prior to the effect
date of such Corporate Transaction, become fully exercisable with respect to the
total number of shares of Class A Common Stock at the time subject to that
option and may be exercised for any or all of those shares as fully vested
shares of Class A Common Stock. In addition, the Plan Administrator shall have
the discretionary authority to structure one or more of the Corporation's
repurchase rights under the Discretionary Option Grant Program so that those
rights shall not be assignable in connection with such Corporate Transaction and
shall accordingly terminate upon the consummation of such Corporate Transaction,
and the shares subject to those terminated rights shall thereupon vest in full.

        F.     The Plan Administrator shall have full power and authority,
exercisable either at the time the option is granted or at any time while the
option remains outstanding, to provide for the automatic acceleration of one or
more outstanding options under the Discretionary Option Grant Program in the
event the Optionee's Service is subsequently terminated by reason of an
Involuntary Termination within a designated period (not to exceed eighteen
(18) months) following the effective date of any Corporate Transaction in which
those options are assumed and do not otherwise accelerate. Any options so
accelerated shall remain exercisable for fully vested shares until the earlier
of (i) the expiration of the option term or (ii) the expiration of the one
(1) year period measured from the effective date of the Involuntary Termination.
In addition, the Plan Administrator may provide that one or more of the
Corporation's outstanding repurchase rights with respect to shares held by the
Optionee at the time of such Involuntary Termination shall immediately
terminate, and the shares subject to those terminated repurchase rights shall
accordingly vest in full.

        G.    The Plan Administrator shall have the discretionary authority to
provide for the automatic acceleration of one or more outstanding options under
the Discretionary Option Grant Program upon the occurrence of a Change in
Control so that each such option shall, immediately prior to the effect date of
such Change in Control, become fully exercisable with respect to the total
number of shares of Class A Common Stock at the time subject to that option and
may be exercised for any or all of those shares as fully vested shares of
Class A Common Stock. Each such accelerated option shall remain exercisable
until the expiration or sooner termination of the option term. In addition, the
Plan Administrator shall have the discretionary authority to structure one or
more of the Corporation's repurchase rights under the Discretionary Option Grant
Program so that those rights shall terminate automatically upon the consummation
of such Change in Control, and the shares subject to those terminated rights
shall thereupon vest in full. Alternatively, the Plan Administrator may
condition the automatic acceleration of one or more outstanding options under
the Discretionary Option Grant Program and the termination of one or more of the
Corporation's outstanding repurchase rights under such program upon the
subsequent termination of the Optionee's Service by reason of an Involuntary
Termination within a designated period (not to exceed eighteen (18) months)
following the effective date of such Change in Control. Each option so
accelerated shall remain exercisable for fully vested shares until the earlier
of (i) the expiration of the option term or (ii) the expiration of the one
(1) year period measured from the effective date of such Involuntary
Termination.

        H.    The portion of any Incentive Option accelerated in connection with
a Corporate Transaction or Change in Control shall remain exercisable as an
Incentive Option only to the extent the applicable One Hundred Thousand Dollar
($100,000) limitation is not exceeded. To the extent such dollar limitation is
exceeded, the accelerated portion of such option shall be exercisable as a
Nonstatutory Option under the Federal tax laws.

7

--------------------------------------------------------------------------------


        I.     The outstanding options shall in no way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

IV.    CANCELLATION AND REGRANT OF OPTIONS

        The Plan Administrator shall have the authority to effect, at any time
and from time to time, with the consent of the affected option holders, the
cancellation of any or all outstanding options under the Discretionary Option
Grant Program and to grant in substitution new options covering the same or
different number of shares of Class A Common Stock but with an exercise price
per share equal to the Fair Market Value per share of Class A Common Stock on
the new grant date.

V.     STOCK APPRECIATION RIGHTS

        A.    The Plan Administrator shall have the authority to grant to
selected Optionees tandem stock appreciation rights and/or limited stock
appreciation rights.

        B.    The following terms shall govern the grant and exercise of tandem
stock appreciation rights:

        (i)    One or more Optionees may be granted the right, exercisable upon
such terms as the Plan Administrator may establish, to elect between the
exercise of the underlying option for shares Class A Common Stock and the
surrender of that option in exchange for a distribution from the Corporation in
an amount equal to the excess of (a) the Fair Market Value (on the option
surrender date) of the number of shares in which the Optionee is at the time
vested under the surrendered option (or surrendered portion) over (b) the
aggregate exercise price payable for those shares.

        (ii)   No such option surrender shall be effective unless it is approved
by the Plan Administrator, either at the time of the actual option surrender or
at any earlier time. If the surrender is so approved, then the distribution to
which the Optionee shall be entitled may be made in shares of Class A Common
Stock valued at Fair Market Value on the option surrender date, in cash, or
partly in shares and partly in cash, as the Plan Administrator shall in its sole
discretion deem appropriate.

        (iii)  If the surrender of an option is not approved by the Plan
Administrator, then the Optionee shall retain whatever rights the Optionee had
under the surrendered option (or surrendered portion) on the option surrender
date and may exercise such rights at any time prior to the later of (a) five
(5) business days after the receipt of the rejection notice or (b) the last day
on which the option is otherwise exercisable in accordance with the terms of the
documents evidencing such option, but in no event may such rights be exercised
more than ten (10) years after the option grant date.

        2.     The following terms shall govern the grant and exercise of
limited stock appreciation rights:

        (i)    One or more Section 16 Insiders may be granted limited stock
appreciation rights with respect to their outstanding options.

        (ii)   Upon the occurrence of a Hostile Takeover, each individual
holding one or more options with such a limited stock appreciation right shall
have the unconditional right (exercisable for a thirty (30) day period following
such Hostile Takeover) to surrender each such option to the Corporation, to the
extent the option is at the time exercisable for vested shares of Class A Common
Stock. In return for the surrendered option, the Optionee shall receive a cash
distribution from the Corporation in an amount equal to the excess of (A) the
Takeover Price of the shares of Class A Common Stock which are at the time
vested under each surrendered option

8

--------------------------------------------------------------------------------




(or surrendered portion) over (B) the aggregate exercise price payable for those
shares. Such cash distribution shall be paid within five (5) days following the
option surrender date.

        (iii)  The Plan Administrator shall pre-approve, at the time the limited
right is granted, the subsequent exercise of that right in accordance with the
terms of the grant and the provisions of this Section V. No additional approval
of the Plan Administrator or the Board shall be required at the time of the
actual option surrender and cash distribution.

        (iv)  The balance of the option (if any) shall remain outstanding and
exercisable in accordance with the documents evidencing such option.

9

--------------------------------------------------------------------------------

ARTICLE THREE

STOCK ISSUANCE PROGRAM

I.     STOCK ISSUANCE TERMS

        Shares of Class A Common Stock may be issued under the Stock Issuance
Program through direct and immediate issuances without any intervening option
grants. Each such stock issuance shall be evidenced by a Stock Issuance
Agreement which complies with the terms specified below.

        A.    Purchase Price.    

        1.     The purchase price per share shall be fixed by the Plan
Administrator, but shall not be less than one hundred percent (100%) of the Fair
Market Value per share of Class A Common Stock on the issuance date.

        2.     Subject to the provisions of Section I of Article Five, shares of
Class A Common Stock may be issued under the Stock Issuance Program for any
combination of the following items of consideration which the Plan Administrator
may deem appropriate in each individual instance:

        (i)    cash or check made payable to the Corporation, or

        (ii)   past services rendered to the Corporation (or any Parent or
Subsidiary).

        B.    Vesting Provisions.    

        1.     Shares of Class A Common Stock issued under the Stock Issuance
Program may, in the discretion of the Plan Administrator, be fully and
immediately vested upon issuance or may vest in one or more installments over
the Participant's period of Service or upon attainment of specified performance
objectives. The elements of the vesting schedule applicable to any unvested
shares of Class A Common Stock issued under the Stock Issuance Program shall be
determined by the Plan Administrator and incorporated into the Stock Issuance
Agreement.

        2.     Any new, substituted or additional securities or other property
(including money paid other than as a regular cash dividend) which the
Participant may have the right to receive with respect to the Participant's
unvested shares of Class A Common Stock by reason of any stock dividend, stock
split, recapitalization, combination of shares, exchange of shares or other
change affecting the outstanding Class A Common Stock as a class without the
Corporation's receipt of consideration shall be issued subject to (i) the same
vesting requirements applicable to the Participant's unvested shares of Class A
Common Stock and (ii) such escrow arrangements as the Plan Administrator shall
deem appropriate.

        3.     The Participant shall have full stockholder rights with respect
to any shares of Class A Common Stock issued to the Participant under the Stock
Issuance Program, whether or not the Participant's interest in those shares is
vested. Accordingly, the Participant shall have the right to vote such shares
and to receive any regular cash dividends paid on such shares.

        4.     Should the Participant cease to remain in Service while holding
one or more unvested shares of Class A Common Stock issued under the Stock
Issuance Program or should the performance objectives not be attained with
respect to one or more such unvested shares of Class A Common Stock, then those
shares shall be immediately surrendered to the Corporation for cancellation, and
the Participant shall have no further stockholder rights with respect to those
shares. To the extent the surrendered shares were previously issued to the
Participant for consideration paid in cash or cash equivalent (including the
Participant's purchase money indebtedness), the Corporation shall repay to the
Participant the cash consideration paid for the surrendered shares and shall
cancel the unpaid principal balance of any outstanding purchase money note of
the Participant attributable to the surrendered shares.

10

--------------------------------------------------------------------------------

        5.     The Plan Administrator may in its discretion waive the surrender
and cancellation of one or more unvested shares of Class A Common Stock which
would otherwise occur upon the cessation of the Participant's Service or the non
attainment of the performance objectives applicable to those shares. Such waiver
shall result in the immediate vesting of the Participant's interest in the
shares as to which the waiver applies. Such waiver may be effected at any time,
whether before or after the Participant's cessation of Service or the attainment
or non-attainment of the applicable performance objectives.

        C.    Nontransferability of Rights to Purchase.    During the lifetime
of the Participant, the right to purchase shares of Class A Common Stock
pursuant to the Stock Issuance Program shall be exercisable only by the
Participant and shall not be assignable or transferable other than by will or by
the laws of descent and distribution following the Participant's death.

II.    CORPORATE TRANSACTION/CHANGE IN CONTROL

        A.    All of the Corporation's outstanding repurchase rights under the
Stock Issuance Program shall terminate automatically, and all the shares of
Class A Common Stock subject to those terminated rights shall immediately vest
in full, in the event of any Corporate Transaction, except to the extent
(i) those repurchase rights are to be assigned to the successor corporation (or
parent thereof) in connection with such Corporate Transaction or (ii) such
accelerated vesting is precluded by other limitations imposed in the Stock
Issuance Agreement.

        B.    The Plan Administrator shall have the discretionary authority,
exercisable either at the time the unvested shares are issued under the Stock
Issuance Program or any time while the Corporation's repurchase rights with
respect to those shares remain outstanding, to structure one or more of those
repurchase rights so that such rights shall not be assignable in connection with
a Corporate Transaction and shall accordingly terminate upon the consummation of
such Corporate Transaction, and the shares subject to those terminated
repurchase rights shall thereupon vest in full.

        C.    The Plan Administrator shall have the discretionary authority,
exercisable either at the time the unvested shares are issued or any time while
the Corporation's repurchase rights remain outstanding under the Stock Issuance
Program, to provide that those rights shall automatically terminate in whole or
in part, and the shares of Class A Common Stock subject to those terminated
rights shall immediately vest, in the event the Participant's Service should
subsequently terminate by reason of an Involuntary Termination within a
designated period (not to exceed eighteen (18) months) following the effective
date of any Corporate Transaction in which those repurchase rights are assigned
to the successor corporation (or parent thereof).

        D.    The Plan Administrator shall have the discretionary authority,
exercisable either at the time the unvested shares are issued or any time while
the Corporation's repurchase rights with respect to those shares remain
outstanding under the Stock Issuance Program, to structure one or more of those
repurchase rights so that such rights shall automatically terminate in whole or
in part, and the shares of Class A Common Stock subject to those terminated
rights shall immediately vest, upon (i) a Change in Control or (ii) the
subsequent termination of the Participant's Service by reason of an Involuntary
Termination within a designated period (not to exceed eighteen (18) months)
following the effective date of such Change in Control or Involuntary
Termination.

III.  SHARE ESCROW/LEGENDS

        Unvested shares may, in the Plan Administrator's discretion, be held in
escrow by the Corporation until the Participant's interest in such shares vests
or may be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.

11

--------------------------------------------------------------------------------

ARTICLE FOUR

AUTOMATIC OPTION GRANT PROGRAM

I.     OPTION TERMS

        A.    Grant Dates.    Option grants shall be made on the dates specified
below:

        1.     Each individual serving as a non-employee Board member on the
Plan Effective Date shall automatically be granted at that time a Nonstatutory
Option to purchase 5,000 shares of Class A Common Stock, provided that
individual has not previously been in the employ of the Corporation or any
Parent or Subsidiary.

        2.     Each individual who is first elected or appointed as a
non-employee Board member on or after the Plan Effective Date shall
automatically be granted, on the date of such initial election or appointment, a
Nonstatutory Option to purchase 20,000 shares of Class A Common Stock, provided
that individual has not previously been in the employ of the Corporation or any
Parent or Subsidiary.

        3.     In the date of each Annual Stockholders Meeting, beginning with
the 1998 Annual Stockholders Meeting, each individual who is to continue to
serve as a non-employee Board member, whether or not that individual is standing
for reelection to the Board at that particular Annual Meeting, shall
automatically be granted a Nonstatutory Option to purchase 5,000 shares of
Class A Common Stock, provided such individual has served as a non-employee
Board member for at least six (6) months. There shall be no limit on the number
of such 5,000 share option grants any one non-employee Board member may receive
over his or her period of Board service, and non-employee Board members who have
previously been in the employ of the Corporation (or any Parent or Subsidiary)
shall be eligible to receive one or more such annual option grants over their
period of continued Board service.

        B.    Exercise Price.    

        1.     The exercise price per share shall be equal to one hundred
percent (100%) of the Fair Market Value per share of Class A Common Stock on the
option grant date.

        2.     The exercise price shall be payable in one or more of the
alternative forms authorized under the Discretionary Option Grant Program.
Except to the extent the sale and remittance procedure specified thereunder is
utilized, payment of the exercise price for the purchased shares must be made on
the Exercise Date.

        C.    Option Term.    Each option shall have a term of ten (10) years
measured from the option grant date.

        D.    Exercise and Vesting of Options.    Each initial 20,000 share
option grant shall be immediately exercisable for any or all of the option
shares as fully vested shares of Class A Common Stock and shall remain so
exercisable until the expiration or sooner termination of the option term. Each
annual 5,000 share grant shall also be immediately exercisable for any or all of
the option shares. However, the shares of Class A Common Stock purchased under
each annual 5,000 share grant shall be subject to repurchase by the Corporation,
at the exercise price paid per share, upon the Optionee's cessation of Board
service prior to vesting in those shares. Each annual 5,000 share grant shall
vest, and the Corporation's repurchase right shall lapse, in a series of four
(4) successive equal annual installments upon the Optionee's completion of each
year of Board service over the four (4) year period measured from the automatic
grant date.

12

--------------------------------------------------------------------------------


        E.    Termination of Board Service.    The following provisions shall
govern the exercise of any options held by the Optionee at the time the Optionee
ceases to serve as a Board member:

        (i)    The Optionee (or, in the event of Optionee's death, the personal
representative of the Optionee's estate or the person or persons to whom the
option is transferred pursuant to the Optionee's will or in accordance with the
laws of descent and distribution) shall have a twelve (12) month period
following the date of such cessation of Board service in which to exercise each
such option.

        (ii)   During the twelve (12) month exercise period, the option may not
be exercised in the aggregate for more than the number of vested shares of
Class A Common Stock for which the option is exercisable at the time of the
Optionee's cessation of Board service.

        (iii)  Should the Optionee cease to serve as a Board member by reason of
death or Permanent Disability, then all shares at the time subject to the option
shall immediately vest so that such option may, during the twelve (12) month
exercise period following such cessation of Board service, be exercised for all
or any portion of those shares as fully vested shares of Class A Common Stock.

        (iv)  In no event shall the option remain exercisable after the
expiration of the option term. Upon the expiration of the twelve (12) month
exercise period or (if earlier) upon the expiration of the option term, the
option shall terminate and cease to be outstanding for any vested shares for
which the option has not been exercised. However, the option shall, immediately
upon the Optionee's cessation of Board service for any reason other than death
or Permanent Disability, terminate and cease to be outstanding to the extent the
option is not otherwise at that time exercisable for vested shares.

II.    CORPORATE TRANSACTION/CHANGE IN CONTROL/HOSTILE TAKEOVER

        A.    The shares of Class A Common Stock subject to each option
outstanding under this Article Four at the time of a Corporate Transaction but
not otherwise vested shall automatically vest in full so that each such option
shall, immediately prior to the effective date of the Corporate Transaction,
become fully exercisable for all of the shares of Class A Common Stock at the
time subject to such option and may be exercised for all or any portion of those
shares as fully vested shares of Class A Common Stock. Immediately following the
consummation of the Corporate Transaction, each automatic option grant shall
terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof).

        B.    The shares of Class A Common Stock subject to each option
outstanding under this Article Four at the time of a Change in Control but not
otherwise vested shall automatically vest in full so that each such option
shall, immediately prior to the effective date of the Change in Control, become
fully exercisable for all of the shares of Class A Common Stock at the time
subject to such option and may be exercised for all or any portion of those
shares as fully vested shares of Class A Common Stock. Each such option shall
remain exercisable for such fully vested option shares until the expiration or
sooner termination of the option term or the surrender of the option in
connection with a Hostile Takeover.

        C.    All outstanding repurchase rights under the Automatic Option Grant
Program shall automatically terminate, and the unvested shares of Class A Common
Stock subject to those terminated rights shall immediately vest in full, in the
event of any Corporate Transaction or Change in Control.

        D.    Upon the occurrence of a Hostile Takeover, the Optionee shall have
a thirty (30) day period in which to surrender to the Corporation each of his or
her outstanding automatic option grants. The Optionee shall in return be
entitled to a cash distribution from the Corporation in an amount equal to the
excess of (i) the Takeover Price of the shares of Class A Common Stock at the
time subject to each

13

--------------------------------------------------------------------------------


surrendered option (whether or not the Optionee is otherwise at the time vested
in those shares) over (ii) the aggregate exercise price payable for such shares.
Such cash distribution shall be paid within five (5) days following the
surrender of the option to the Corporation. Stockholder approval of the Plan on
the Plan Effective Date shall constitute pre-approval of the grant of each such
option surrender right under this Automatic Option Grant Program and the
subsequent exercise of that right in accordance with the terms and provisions of
this Section II.

        E.    No additional approval or consent of the Plan Administrator or the
Board shall be required at the time of the actual option surrender and cash
distribution.

        F.     Each option which is assumed in connection with a Corporate
Transaction shall be appropriately adjusted, immediately after such Corporate
Transaction, to apply to the number and class of securities which would have
been issuable to the Optionee in consummation of such Corporate Transaction had
the option been exercised immediately prior to such Corporate Transaction.
Appropriate adjustments shall also be made to the exercise price payable per
share under each outstanding option, provided the aggregate exercise price
payable for such securities shall remain the same.

        G.    The grant of options under the Automatic Option Grant Program
shall in no way affect the right of the Corporation to adjust, reclassify,
reorganize or otherwise change its capital or business structure or to merge,
consolidate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.

III.  REMAINING TERMS

        The remaining terms of each option granted under the Automatic Option
Grant Program shall be the same as the terms in effect for option grants made
under the Discretionary Option Grant Program.

14

--------------------------------------------------------------------------------


ARTICLE FIVE

MISCELLANEOUS

I.     FINANCING

        The Plan Administrator may permit any Optionee or Participant to pay the
option exercise price under the Discretionary Option Grant Program or the
purchase price of shares issued under the Stock Issuance Program by delivering a
full recourse, interest bearing promissory note payable in one or more
installments. The terms of any such promissory note (including the interest rate
and the terms of repayment) shall be established by the Plan Administrator in
its sole discretion. In no event may the maximum credit available to the
Optionee or Participant exceed the sum of (i) the aggregate option exercise
price or purchase price payable for the purchased shares (less the par value of
those shares) plus (ii) any Federal, state and local income and employment tax
liability incurred by the Optionee or the Participant in connection with the
option exercise or share purchase.

II.    TAX WITHHOLDING

        A.    The Corporation's obligation to deliver shares of Class A Common
Stock upon the exercise of options or the issuance or vesting of such shares
under the Plan shall be subject to the satisfaction of all applicable Federal,
state and local income and employment tax withholding requirements.

        B.    The Plan Administrator may, in its discretion, provide any or all
holders of Nonstatutory Options or unvested shares of Class A Common Stock under
the Plan (other than the options granted or the shares issued under the
Automatic Option Grant Program) with the right to use shares of Class A Common
Stock in satisfaction of all or part of the Taxes incurred by such holders in
connection with the exercise of their options or the vesting of their shares.
Such right may be provided to any such holder in either or both of the following
formats:

        1.    Stock Withholding:    The election to have the Corporation
withhold, from the shares of Class A Common Stock otherwise issuable upon the
exercise of such Nonstatutory Option or the vesting of such shares, a portion of
those shares with an aggregate Fair Market Value equal to the percentage of the
Taxes (not to exceed one hundred percent (100%)) designated by the holder.

        2.    Stock Delivery:    The election to deliver to the Corporation, at
the time the Nonstatutory Option is exercised or the shares vest, one or more
shares of Class A Common Stock previously acquired by such holder (other than in
connection with the option exercise or share vesting triggering the Taxes) with
an aggregate Fair Market Value equal to the percentage of the Taxes (not to
exceed one hundred percent (100%)) designated by the holder.

III.  EFFECTIVE DATE AND TERM OF THE PLAN

        A.    The Plan was adopted by the Board on July 25, 1997 and shall
become effective upon approval by the Corporation's stockholders at the 1997
Annual Meeting held on the Plan Effective Date.

        B.    The Plan shall terminate upon the earliest to occur of
(i) July 25, 2007, (ii) the date on which all shares available for issuance
under the Plan shall have been issued as fully vested shares or (iii) the
termination of all outstanding options in connection with a Corporate
Transaction. Upon such plan termination, all outstanding option grants and
unvested stock issuances shall thereafter continue to have force and effect in
accordance with the provisions of the documents evidencing those grants or
issuances.

15

--------------------------------------------------------------------------------


IV.    AMENDMENT OF THE PLAN

        A.    The Board shall have complete and exclusive power and authority to
amend or modify the Plan in any or all respects. However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
stock options or unvested stock issuances at the time outstanding under the Plan
unless the Optionee or the Participant consents to such amendment or
modification. In addition, certain amendments may require stockholder approval
pursuant to applicable laws or regulations.

        B.    The Board amended the Plan in 1999 to increase the number of
shares of Class A Common Stock reserved for issuance under the Plan from 530,000
to 930,000. The Plan was amended in 2000 to (1) increase the number of shares of
Class A Common Stock reserved for issuance under the Plan by an additional
400,000 shares, (2) increase the number of shares of Class A Common Stock
subject to the initial automatic option grant pursuant to the Automatic Option
Grant Program from 5,000 shares to 20,000 shares and (3) increase the number of
shares of Class A Common Stock subject to the annual automatic option grant
pursuant to the Automatic Option Grant Program from 4,000 shares to 5,000
shares. In 2001, the Plan was amended to increase the number of shares of
Class A Common Stock reserved for issuance under the Plan by 475,000 shares. In
2002, the Plan was amended to comply with the requirements of the California
Department of Corporations.

        C.    Options to purchase shares of Class A Common Stock may be granted
under the Discretionary Option Grant Program and shares of Class A Common Stock
may be issued under the Stock Issuance Program that are in each instance in
excess of the number of shares then available for issuance under the Plan,
provided any excess shares actually issued under those programs shall be held in
escrow until there is obtained stockholder approval of an amendment sufficiently
increasing the number of shares of Class A Common Stock available for issuance
under the Plan. If such stockholder approval is not obtained within twelve
(12) months after the date the first such excess issuances are made, then
(i) any unexercised options granted on the basis of such excess shares shall
terminate and cease to be outstanding and (ii) the Corporation shall promptly
refund to the Optionees and the Participants the exercise or purchase price paid
for any excess shares issued under the Plan and held in escrow, together with
interest (at the applicable Short Term Federal Rate) for the period the shares
were held in escrow, and such shares shall thereupon be automatically cancelled
and cease to be outstanding.

V.     USE OF PROCEEDS

        Any cash proceeds received by the Corporation from the sale of shares of
Class A Common Stock under the Plan shall be used for general corporate
purposes.

VI.   REGULATORY APPROVALS

        A.    The implementation of the Plan, the granting of any stock option
under the Plan and the issuance of any shares of Class A Common Stock (i) upon
the exercise of any granted option or (ii) under the Stock Issuance Program
shall be subject to the Corporation's procurement of all approvals and permits
required by regulatory authorities having jurisdiction over the Plan, the stock
options granted under it and the shares of Class A Common Stock issued pursuant
to it.

        B.    No shares of Class A Common Stock or other assets shall be issued
or delivered under the Plan unless and until there shall have been compliance
with all applicable requirements of Federal and state securities laws, including
the filing and effectiveness of the Form S-8 registration statement for the
shares of Class A Common Stock issuable under the Plan, and all applicable
listing requirements of any stock exchange (or the Nasdaq National Market, if
applicable) on which Class A Common Stock is then listed for trading.

16

--------------------------------------------------------------------------------


VII. NO EMPLOYMENT/SERVICE RIGHTS

        Nothing in the Plan shall confer upon the Optionee or the Participant
any right to continue in Service for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Corporation
(or any Parent or Subsidiary employing or retaining such person) or of the
Optionee or the Participant, which rights are hereby expressly reserved by each,
to terminate such person's Service at any time for any reason, with or without
cause.

VIII. CALIFORNIA BLUE SKY PROVISIONS

        If the Class A Common Stock is not exempt from California securities
laws, the following provisions shall apply to any sale of Class A Common Stock
or any option grant to an individual who is eligible to receive such grants
pursuant to the Plan who resides in the State of California.

        A.    Option Grant Program.    

        1.     If the person to whom the option is granted is a 10% Stockholder,
then the exercise price per share shall not be less than 110% of the Fair Market
Value per share of Class A Common Stock on the date the option is granted.

        2.     The Plan Administrator may not impose a vesting schedule upon any
option grant or the shares of Class A Common Stock subject to that option which
is more restrictive than 20% per year vesting, with the initial vesting to occur
not later than one year after the option grant date. However, such limitation
shall not be applicable to any option grants made to individuals who are
officers of the Corporation, non-employee Board members or consultants.

        3.     Unless the Optionee's Service is terminated for Misconduct (in
which case the option shall terminate immediately), the option (to the extent it
was vested and exercisable at that the time Optionee's Service ceased) must
remain exercisable, following Optionee's termination of Service, for at least
(a) six months if Optionee's Service terminates due to death or Permanent
Disability or (b) thirty days in all other cases.

        B.    Stock Issuance Program.    The Plan Administrator may not impose a
vesting schedule upon any stock issuance effected under the Stock Issuance
Program which is more restrictive than 20% per year vesting, with initial
vesting to occur not later than one year after the issuance date. Such
limitation shall not apply to any Class A Common Stock issuances made to the
officers of the Corporation, non-employee Board members or consultants.

        C.    Repurchase Rights.    To the extent specified in a stock purchase
agreement or stock issuance agreement, the Corporation and/or its stockholders
shall have the right to repurchase any or all of the unvested shares of Class A
Common Stock held by an Optionee or Participant when such person's Service
ceases. However, except with respect to grants to officers, non-employee Board
members, and consultants of the Corporation, the repurchase right must satisfy
the following conditions:

        1.     The Corporation's right to repurchase the unvested shares of
Class A Common Stock must lapse at the rate of at least 20% per year over five
years from the date the option was granted or the shares were issued under the
Plan.

        2.     The Corporation's repurchase right must be exercised within
ninety days of the date that Service ceased (or the date the shares were
purchased, if later).

        3.     The purchase price must be paid in the form of cash or
cancellation of the purchase money indebtedness for the shares of Class A Common
Stock.

17

--------------------------------------------------------------------------------




        D.    Information Requirements.    Annually, the Corporation shall
deliver or cause to be delivered to each Optionee or Participant, no later than
such information is delivered to the Corporation's security holders, one of the
following:

        1.     The Corporation's annual report to security holders containing
the information required by Rule 14a-3(b) under the 1934 Act for its latest
fiscal year;

        2.     The Corporation's annual report on Form 10-K for its latest
fiscal year;

        3.     The Corporation's latest prospectus filed pursuant to 424(b)
under the 1933 Act that contains audited financial statements for the latest
fiscal year, provided that the financial statements are not incorporated by
reference from another filing, and provided further that such prospectus
contains substantially the information required by Rule 14a-3(b); or

        4.     The Corporations' effective 1934 Act registration statement
containing audited financial statements for the latest fiscal year.

18

--------------------------------------------------------------------------------

APPENDIX

        The following definitions shall be in effect under the Plan:

        A.    Automatic Option Grant Program shall mean the automatic option
grant program in effect under the Plan.

        B.    Board shall mean the Corporation's Board of Directors.

        C.    Change in Control shall mean a change in ownership or control of
the Corporation effected through either of the following transactions:

        (i)    the acquisition, directly or indirectly by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of the
1934 Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation's outstanding securities pursuant to a
tender or exchange offer made directly to the Corporation's stockholders, or

        (ii)   a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

        D.    Class A Common Stock shall mean the Corporation's Class A Common
Stock, which shall be registered under Section 12(g) of the 1934 Act and shall
be entitled to one-tenth of one vote per share on all matters subject to
stockholder approval.

        E.    Code shall mean the Internal Revenue Code of 1986, as amended.

        F.     Corporate Transaction shall mean either of the following
stockholder approved transactions to which the Corporation is a party:

        (i)    a merger or consolidation in which securities possessing more
than fifty percent (50%) of the total combined voting power of the Corporation's
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or

        (ii)   the sale, transfer or other disposition of all or substantially
all of the Corporation's assets in complete liquidation or dissolution of the
Corporation.

        G.    Corporation shall mean Odetics, Inc., a Delaware corporation, and
its successors.

        H.    Discretionary Option Grant Program shall mean the discretionary
option grant program in effect under the Plan.

        I.     Eligible Director shall mean a non-employee Board member eligible
to participate in the Automatic Option Grant Program in accordance with the
eligibility provisions of Article One.

        J.     Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

        K.    Exercise Date shall mean the date on which the Corporation shall
have received written notice of the option exercise.

19

--------------------------------------------------------------------------------




        L.    Fair Market Value per share of Class A Common Stock on any
relevant date shall be determined in accordance with the following provisions:

        (i)    If the Class A Common Stock is at the time traded on the Nasdaq
National Market, then the Fair Market Value shall be deemed equal to the closing
selling price per share of Class A Common Stock on the date in question, as such
price is reported on the Nasdaq National Market or any successor system. If
there is no closing selling price for the Class A Common Stock on the date in
question, then the Fair Market Value shall be the closing selling price on the
last preceding date for which such quotation exists.

        (ii)   If the Class A Common Stock is at the time listed on any Stock
Exchange, then the Fair Market Value shall be deemed equal to the closing
selling price per share of Class A Common Stock on the date in question on the
Stock Exchange determined by the Plan Administrator to be the primary market for
the Class A Common Stock, as such price is officially quoted in the composite
tape of transactions on such exchange. If there is no closing selling price for
the Class A Common Stock on the date in question, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.

        M.   Hostile Takeover shall mean the acquisition, directly or
indirectly, by any person or related group of persons (other than the
Corporation or a person that directly or indirectly controls, is controlled by,
or is under common control with, the Corporation) of beneficial ownership
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing more
than fifty percent (50%) of the total combined voting power of the Corporation's
outstanding securities pursuant to a tender or exchange offer made directly to
the Corporation's stockholders which the Board does not recommend such
stockholders to accept.

        N.    Incentive Option shall mean an option which satisfies the
requirements of Code Section 422.

        O.    Involuntary Termination shall mean the termination of the Service
of any individual which occurs by reason of:

        (i)    such individual's involuntary dismissal or discharge by the
Corporation for reasons other than Misconduct, or

        (ii)   such individual's voluntary resignation following (A) a change in
his or her position with the Corporation which materially reduces his or her
duties and responsibilities or the level of management to which he or she
reports, (B) a reduction in his or her level of compensation (including base
salary, fringe benefits and target bonus under any corporate performance based
bonus or incentive programs) by more than fifteen percent (15%) or (C) a
relocation of such individual's place of employment by more than fifty
(50) miles, provided and only if such change, reduction or relocation is
effected by the Corporation without the individual's consent.

        P.     Misconduct shall mean the commission of any act of fraud,
embezzlement or dishonesty by the Optionee or Participant, any unauthorized use
or disclosure by such person of confidential information or trade secrets of the
Corporation (or any Parent or Subsidiary), or any other intentional misconduct
by such person adversely affecting the business or affairs of the Corporation
(or any Parent or Subsidiary) in a material manner. The foregoing definition
shall not be deemed to be inclusive of all the acts or omissions which the
Corporation (or any Parent or Subsidiary) may consider as grounds for the
dismissal or discharge of any Optionee, Participant or other person in the
Service of the Corporation (or any Parent or Subsidiary).

        Q.    1934 Act shall mean the Securities Exchange Act of 1934, as
amended.

20

--------------------------------------------------------------------------------




        R.    1933 Act shall mean the Securities Act of 1933, as amended.

        S.     Nonstatutory Option shall mean an option not intended to satisfy
the requirements of Code Section 422.

        T.     Optionee shall mean any person to whom an option is granted under
the Discretionary Option Grant or Automatic Option Grant Program.

        U.    Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

        V.     Participant shall mean any person who is issued shares of Class A
Common Stock under the Stock Issuance Program.

        W.    Permanent Disability or Permanently Disabled shall mean the
inability of the Optionee or the Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment expected to result in death or to be of continuous duration of twelve
(12) months or more. However, solely for purposes of the Automatic Option Grant
Program, Permanent Disability or Permanently Disabled shall mean the inability
of the non-employee Board member to perform his or her usual duties as a Board
member by reason of any medically determinable physical or mental impairment
expected to result in death or to be of continuous duration of twelve
(12) months or more.

        X.    Plan shall mean the Corporation's 1997 Stock Incentive Plan, as
set forth in this document.

        Y.    Plan Administrator shall mean the particular entity, whether the
Primary Committee, the Board or the Secondary Committee, which is authorized to
administer the Discretionary Option Grant and Stock Issuance Programs with
respect to one or more classes of eligible persons, to the extent such entity is
carrying out its administrative functions under those programs with respect to
the persons under its jurisdiction.

        Z.    Plan Effective Date shall mean September 5, 1997, the date of the
1997 Annual Stockholders Meeting at which the Plan is approved by the
Corporation's stockholders.

        AA. Primary Committee shall mean the committee of two (2) or more non-
employee Board members appointed by the Board to administer the Discretionary
Option Grant and Stock Issuance Programs with respect to Section 16 Insiders.

        BB.  Secondary Committee shall mean a committee of one (1) or more Board
members appointed by the Board to administer the Discretionary Option Grant and
Stock Issuance Programs with respect to eligible persons other than Section 16
Insiders.

        CC. Section 16 Insider shall mean an officer or director of the
Corporation subject to the short swing profit liabilities of Section 16 of the
1934 Act.

        DD. Service shall mean the performance of services for the Corporation
(or any Parent or Subsidiary) by a person in the capacity of an Employee, a non-
employee member of the board of directors or a consultant or independent
advisor, except to the extent otherwise specifically provided in the documents
evidencing the option grant or stock issuance.

        EE. Stock Exchange shall mean either the American Stock Exchange or the
New York Stock Exchange.

21

--------------------------------------------------------------------------------




        FF.   Stock Issuance Agreement shall mean the agreement entered into by
the Corporation and the Participant at the time of issuance of shares of Class A
Common Stock under the Stock Issuance Program.

        GG. Stock Issuance Program shall mean the stock issuance program in
effect under the Plan.

        HH. Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

        II.    Takeover Price shall mean the greater of (i) the Fair Market
Value per share of Class A Common Stock on the date the option is surrendered to
the Corporation in connection with a Hostile Takeover or (ii) the highest
reported price per share of Class A Common Stock paid by the tender offeror in
effecting such Hostile Takeover. However, if the surrendered option is an
Incentive Option, the Takeover Price shall not exceed the clause (i) price per
share.

        JJ.   Taxes shall mean the Federal, state and local income and
employment tax liabilities incurred by the holder of Nonstatutory Options or
unvested shares of Class A Common Stock in connection with the exercise of those
options or the vesting of those shares.

        KK. 10% Stockholder shall mean the owner of stock (as determined under
Code Section 424(d)) possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Corporation (or any Parent
or Subsidiary).

22

--------------------------------------------------------------------------------






QuickLinks


ODETICS, INC. 1997 STOCK INCENTIVE PLAN (Amended and Restated as of May 3, 2002)
